Citation Nr: 0940157	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-03 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement of medical expenses by the 
Department of Veterans Affairs (VA) for the cost of non-VA 
medical treatment at a private medical facility from May 31 
to June 5, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1945 to April 
1947. 

This matter is on appeal from determinations by the 
Department of Veterans Affairs Medical Center (VAMC) in Bay 
Pines, Florida, also known as the Bay Pines VA Health Care 
System (BPVAHCS).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran incurred medical expenses due to treatment 
for recurrent Clostridium difficile (C. difficile) colitis at 
a private medical facility from May 31 to June 5, 2007; he 
did not receive prior VA authorization for such treatment.

2.  At the time of the unauthorized treatment, the Veteran 
was service-connected and receiving a combined disability 
rating of 90 percent for arteriosclerotic heart disease, 
diabetes mellitus, hypertensive vascular disease, and 
paralysis of external popliteal nerves.  In addition, he was 
being compensated for loss of use of creative organ and was 
in receipt of a total disability rating (100 percent) based 
on individual unemployability (TDIU).  

3.  The treatment at a private medical facility from May 31 
to June 5, 2007 was not rendered in a medical emergency of 
such a nature that delay would have been hazardous to the 
Veteran's life or health.

4.  On May 31, 2007, a VA facility was feasibly available for 
treatment.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
treatment incurred at a private medical facility from May 31 
to June 5, 2007, have not been met.  38 U.S.C.A. §§ 1703, 
1725, 1728, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 17.52, 17.54, 17.120-132, 17.1000-1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to payment or 
reimbursement from VA concerning medical treatment incurred 
at a private medical facility from May 31 to June 5, 2007.

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, it must first be determined whether the services 
for which payment is sought were authorized by VA.  38 
U.S.C.A. § 1703(a) (2009).  If not, authorized, it must be 
determined whether the claimant is otherwise entitled to 
payment or reimbursement for services not previously 
authorized.  38 U.S.C.A. §1728(a) (West 2002); the Veterans 
Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725 
(2002); see also Hennessey v. Brown, 7 Vet. App. 143 (1994).

In this case, the evidence does not suggest that prior 
authorization for private medical treatment from May 31 to 
June 5, 2007 was obtained.  Thus, the pertinent issue is 
whether the Veteran is eligible for payment or reimbursement 
for medical services that were not previously authorized.  
The Board will consider 38 U.S.C.A. § 1728 and 1725 in turn.

Under 38 U.S.C.A. § 1728, generally, in order to be entitled 
to payment or reimbursement of medical expenses incurred at a 
non-VA facility, a claimant must satisfy three conditions.  
There must be a showing that three criteria are met:  

(a) the care and services rendered were either:  (1) for an 
adjudicated service-connected disability, or (2) for a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability, 
or (3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and 

(c) no VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728 (West 
2002); 38 C.F.R. § 17.120 (2009); see also Zimick v. West, 11 
Vet. App. 45, 49 (1998).

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, also provides general authority 
for reimbursement for the reasonable value of emergency 
treatment furnished in a non-VA facility to those veterans 
who are active VA health-care participants (i.e., enrolled in 
the annual patient enrollment system and recipients of a VA 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 
(2009).

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement 
under 38 U.S.C.A. § 1725 for emergency treatment for 
nonservice-connected disabilities in non-VA facilities is 
made only if all of the following criteria are met:

(a) The emergency services were provided in a hospital 
emergency department or similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there was an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily function, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or the provider 
to comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals for a 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (as 
discussed above, 38 U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).  38 U.S.C.A. § 1725 (West 
2002); 38 C.F.R. § 17.1002 (2009). 

The above-listed criteria are conjunctive, not disjunctive; 
all criteria must be met.  Melson v. Derwinski, 1 Vet. App. 
334 (1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

The Board notes that the provisions of 38 U.S.C.A. § 1725 
reflect a legislative change in that statute, effective 
October 10, 2008.  Specifically, the change of interest is 
that the word "shall" in the first sentence, replaced the 
word "may."  This made the payment or reimbursement by VA 
of treatment non-discretionary, if a veteran satisfied the 
requirements for such payment.

That is, under the version of § 1725 in effect prior to 
October 10, 2008, payment of such medical expenses was not 
mandatory even if all conditions for the payment were met.  
Under both versions, the conditions set out in the remainder 
of the statute must be met in order for VA to make payment or 
reimbursement.

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency 
treatment continued, once the definition of "emergency 
treatment" was met.  Under the former version, treatment is 
considered emergent until the veteran is transferred safely 
to a Department facility or other Federal facility and such 
facility is capable of accepting such transfer.

Under the revised version, "emergency treatment" is 
continued until such time as the veteran can be transferred 
safely to a Department facility or other Federal facility and 
such facility is capable of accepting such transfer; or (ii) 
such time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the veteran to a Department facility or 
other Federal facility.

The United States Court of Appeals for Veterans Claims (the 
Court) recently held that both medical and lay evidence may 
be considered in a prudent-layperson evaluation and that 
neither 38 U.S.C.A. § 1725 nor 38 C.F.R. § 17.1002 required a 
medical finding of an emergency.  Swinney v. Shineski, 08-
0531, 2009 WL 3193146 (Vet. App. Oct. 7, 2009).

Evidence of record reflected that the Veteran was treated 
from May 31 to June 5, 2007, at a private medical facility 
for recurrent C. difficile colitis.  A Patient Admission 
Assessment revealed that he had a "prompt" or direct 
admission from his private physician's office on May 31, 
2007, complaining of constant pain in his right side with a 
score of 9.  

In a History and Physical report, the private physician 
indicated that the Veteran was well known to him from a 
previous hospitalization and had a history of recurrent C. 
difficile.  The physician discussed a prior admission to the 
same hospital in April 2007 and noted that the Veteran had 
established with him as an outpatient since that time when he 
moved in with his daughter.  

His chief complaint was noted to be increasing episodes of 
diarrhea and feeling weak.  It was noted that he had been 
seen in the physician's office and prescribed medication the 
day before admission.  The physician also discussed a past 
medical history of pneumonia that involved respiratory 
failure and required long-term antibiotics, which were 
thought to be the cause of C. difficile.  

On examination, the Veteran reported feeling fatigued with 
some chills but denied any high-grade fever, headache, chest 
pain, orthopnea, or any other respiratory system 
difficulties.  Thereafter, the physician assessed diarrhea 
with history of C. difficile colitis and placed him under 
observation with IV fluids.  A chest X-ray report revealed no 
radiographic evidence for acute cardiopulmonary disease.  The 
discharge summary noted that he was initially treated with 
medications that caused some chest pain and dyspnea.  It was 
further indicated that he was discharged in stable condition 
on June 5, 2007, and instructed to follow up with his private 
physicians in one week.

An undated printout from VA showed that the Veteran was 
service-connected and receiving a combined disability rating 
of 90 percent for arteriosclerotic heart disease, diabetes 
mellitus, hypertensive vascular disease, and paralysis of 
external popliteal nerves at the time of the unauthorized 
treatment.  In addition, he was being compensated for loss of 
use of creative organ and was in receipt of total disability 
rating (100 percent) based on TDIU.  Thus, evidence of record 
reflects that he was rated totally and permanently disabled 
as a result of his service-connected disabilities.  

In June and July 2007, VA received medical bills submitted 
for payment related to treatment at a private medical 
facility for recurrent C. difficile colitis from May 31 to 
June 5, 2007, which were denied in June and July 2007 on the 
basis that care and services were not rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health and that VA facilities were feasibly 
available to provide the care.  The Board notes that medical 
bills submitted by all providers showed the Veteran had 
another health benefit plan, Medicare Secondary Payer.  

According to the file reviews conducted by a VA registered 
nurse in June 2007 and by the Chief Medical Officer at 
BPVAHCS in September and December 2007, it was repeatedly 
determined that the Veteran's presentation was non-emergent 
and that other VA facilities were available for medical 
services on May 31, 2007.  

The Board has considered the Veteran's assertions that he 
called 911 from his daughter's house when he became ill, felt 
his life was in danger, and could not breathe.  He further 
reported that he was taken to the nearest medical treatment 
center by an ambulance even though he requested to be taken 
to a VA hospital and received emergency care for his service-
connected disabilities.  

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

While the Veteran is competent to report symptomatology as it 
comes to him through his senses, the Board nonetheless 
attributes greater probative weight to the medical findings 
of skilled, unbiased, medical professionals than to his 
statements made in conjunction with his claim for 
reimbursement of medical expenses.  

A review of the private treatment records does not document 
that the Veteran was taken to the emergency room but show he 
was directly admitted for inpatient observation and treatment 
by his private physician.  The Board acknowledges that the 
medical records reflect that he complained of constant and 
severe pain with increasing episodes of diarrhea on 
admission.  However, physical examination findings on 
admission were negative for any acute cardiovascular or 
respiratory difficulties.  It was also noted in the records 
that he only began to complain of chest pain and shortness of 
breath after being administered various medications at the 
private medical facility.  

Even considering his documented complaints of pain upon 
admission, the evidence nonetheless does not demonstrate that 
medical services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health.  As noted above, three file reviews by a nurse and 
medical officer determined that the Veteran's presentation 
was non-emergent and that other VA facilities were available 
for medical services on May 31, 2007.  Finally, evidence of 
record detailed that he had received private as well as VA 
inpatient treatment for similar symptomatology on multiple 
occasions in January and April 2007.

Therefore, even though the evidence demonstrates that the 
Veteran was totally disabled due to service-connected 
disabilities at the time he received treatment at the private 
medical facility from May 31 to June 5, 2007, the evidence 
does not show that any of the other criteria for 
reimbursement for medical expenses have been met.  
Specifically, as discussed above, the totality of the 
evidence does not demonstrate that delay in receiving 
treatment would have been hazardous to life or health.  

Based on the foregoing, the Board finds that the Veteran does 
not meet the criteria for payment or reimbursement under 38 
U.S.C.A. § 1728, also shown in 38 C.F.R. § 17.120(a) (2009).  
As all three criteria must be met in order to establish 
entitlement to reimbursement for medical expenses under 38 
U.S.C.A. § 1728, he cannot establish reimbursement under this 
statute.  Zimick, 11 Vet. App. at 49.

In this case, there is no dispute as to how long any emergent 
treatment was continued because, as will be discussed below, 
the criteria set forth in the inclusive list at 38 C.F.R. § 
17.1002 are not met.  Therefore, although the Veteran has not 
been apprised of the revised version of § 1725, the Board 
finds that there is no prejudice to him by this Board 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, the Board need not determine whether § 1725 as 
revised, effective October 10, 2008, is to be given 
retroactive effect.  Regardless of whether the version 
effective prior to October 10, 2008, or the version effective 
since October 10, 2008, is applied, the result is the same.  
For the reasons set forth below, the Veteran's appeal 
concerning payment or reimbursement under 38 U.S.C.A. § 1725 
is denied.

As noted above, payment or reimbursement under 38 U.S.C.A. § 
1725 for emergency treatment for non-service-connected 
disabilities in non-VA facilities is made only if all of the 
criteria outlined in 38 C.F.R. § 17.1002 are fulfilled.  In 
this case, the Veteran failed to meet subsection (b) as 
delineated in 38 C.F.R. § 17.1002. 

Based on the evidence of record discussed at length above, it 
is not reasonable to conclude that a prudent layperson with 
average knowledge of health and medicine could reasonably 
expect that if immediate care were forestalled, he would be 
placing himself in serious jeopardy, causing serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part. 

The Board has again considered the Veteran's assertions that 
he sought emergency treatment when he became ill, felt his 
life was in danger, and could not breathe.  While the Board 
reiterates that he is competent to report symptoms as they 
come to him through his senses, the Board nonetheless 
attributes greater probative weight to the medical findings 
of skilled, unbiased, medical professionals than to his 
statements made in conjunction with his claim for 
reimbursement of medical expenses.  See Cartright, 2 Vet. 
App. at 25.   

In this case, there is no indication that a layperson would 
have reasonably expected any delay in treatment would have 
been hazardous to his life or health.  
The Veteran was noted to seek outpatient care the day before 
he was admitted directly into the private medical facility by 
his private physician.  He was not treated in the emergency 
room.  

The Board acknowledges that the medical records reflect that 
the Veteran complained of pain with increasing episodes of 
diarrhea on admission.  However, physical examination 
findings on admission were negative for any acute 
cardiovascular or respiratory difficulties.  

Evidence of record also detailed that similar symptomatology 
and his recurrent condition had already required inpatient 
treatment (private as well as VA) on multiple occasions in 
2007.  In addition, multiple VA medical personnel have 
repeatedly certified that the Veteran's presentation on May 
31, 2007, was non-emergent and that other VA facilities were 
available for medical services at that time. 

Consequently, the Board finds that the totality of the 
evidence showed the Veteran's condition during treatment from 
May 31 to June 5, 2007, was non-emergent, as contemplated 
under the Millennium Act.  As the criteria under the 
Millennium Act are conjunctive, this failure to satisfy 38 
C.F.R. § 17.1002(b) precludes a grant of the requested 
payment/reimbursement. 

Furthermore, it was shown that the Veteran has a form of 
Medicare coverage identified as Medicare Secondary Payer, 
which designates Medicare as a secondary payer.  Under that 
type of coverage, claims are to be submitted to VA when a 
veteran is deemed eligible for payment/reimbursement for 
unauthorized care and he chooses to submit a claim to VA 
rather than using Medicare.  The record shows that Medicare 
paid for at least a portion, if not all, of the medical 
expenses incurred from May 31, 2007, to June 5, 2007.  A 
representative from the private medical facility in question 
confirmed that the Veteran had a zero balance due. 

Under 38 C.F.R. § 17.1002(g), the term "health-plan 
contract" includes an insurance policy or contract, medical 
or hospital service agreement, membership or subscription 
contract, or similar arrangement under which health services 
for individuals are provided or the expense of such services 
are paid.  It also includes, but is not limited to, an 
insurance program described in section 1811 of the Social 
Security Act (42 U.S.C. 1395c), which refers to the Medicare 
program administered by the Social Security Administration, 
certain State plans for medical assistance, and workers' 
compensation laws or plans.  38 U.S.C.A. § 1725(f)(2) (West 
2002); 38 C.F.R. § 17.1001 (2009).

In conclusion, the Board finds that the preponderance of the 
evidence is against reimbursement or payment for the 
unauthorized private medical treatment that the Veteran 
received from a private medical facility from May 31 to June 
5, 2007, under the provisions of both 38 U.S.C.A. §§ 1725 and 
1728.  Accordingly, the appeal must be denied.

Finally, there is no indication in the Veterans Claims 
Assistance Act of 2000 (VCAA) that Congress intended the act 
to revise the unique, specific claim provisions of Chapter 
17, Title 38 of the United States Code.  38 C.F.R. §§ 17.120-
132 (2009). 

However, the Court has held that VCAA is not applicable to 
appeals involving the distribution of benefits, such as 
accrued benefits, as opposed to appeals involving the actual 
entitlement to the benefit.  Sims v. Nicholson, 19 Vet. App. 
453 (2006).  In addition, the Court found that it was clear 
that a "claimant" for VCAA purposes includes an individual 
seeking proceeds of a deceased veteran's National Service 
Life Insurance (NSLI) policy.  Gordon v. Nicholson, 21 Vet. 
App. 270, 278-83 (2007).  The Board notes that claims for 
reimbursement of medical expenses do involve a claimant 
seeking actual entitlement to a benefit.

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
Shinseki v. Sanders, 556 U.S. ___ (2009).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in June 2007 and January 2008 that fully 
addressed all notice elements.  The June 2007 letter was sent 
prior to the initial VAMC determination in this matter.  The 
letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The VAMC 
has obtained all VA and private treatment records relevant to 
the claim.  The Veteran submitted statements in support of 
his claim.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


	ORDER

Entitlement to reimbursement of medical expenses by VA for 
the cost of non-VA medical treatment at a private medical 
facility from May 31 to June 5, 2007, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


